DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Bauer on 02/23/2022.
The application has been amended as follows: 

A.	Amend claims 1 and 4 – 5 to read as follow:
Claim 1,  A method of surgically resecting [[the]] a humeral head of a patient, comprising:
creating an incision in the patient to gain access to the humeral head,
positioning ends of a flexible wire saw through a protective cannula such that the flexible wire saw forms a loop extending out of the protective cannula,
positioning the loop around the humeral head in contact with a posterior surface of the humeral head of the patient, and
reciprocating the flexible wire saw within the protective cannula while advancing the flexible wire saw anteriorly away from the posterior surface so as to cut through the humeral head of the patient so as to create a substantially planar surgically prepared surface.
Claim 4, The method of claim [[3]] 1, wherein:

positioning the ends of the flexible wire saw in the protective cannula such that the flexible wire saw forms [[a]] the loop extending out of the protective cannula comprises positioning [[a]] the flexible wire saw in the protective cannula such that (i) a first end of the flexible wire saw extends out of a first end of the first cannula, (ii) a second end of the flexible wire saw extends out of a first end of the second cannula, and (iii) a middle section of the flexible wire saw extends between a second end of the first cannula and a second end of the second cannula.
Claim 5,  The method of claim [[3]] 1, wherein positioning the ends of the flexible wire saw in the protective cannula ends of a Gigli saw in the protective cannula 

B.	Allow claims 1 and 4 – 5.
C.	Cancel claims 2 – 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Lafossee et al. (US Pub. 2009/0222010 A1) which discloses a related method. However, Lafossee does not disclose all the limitations of the claim as currently amended, mainly, the step directed to positioning the loop formed by the flexible wire saw around the humeral head in contact with a posterior surface of the humeral head, and reciprocating the flexible wire saw while advancing it anteriorly to cut through the humeral head forming the substantially planar surface.
Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775